Exhibit 10.1


SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT
This SECOND AMENDMENT (this “Amendment”) dated as of June 25, 2018 in respect of
that certain Loan and Security Agreement dated as of September 2, 2016 (as
amended by that First Amendment dated as of September 27, 2016 and as further
amended, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”) by and among Cortland Capital Market Services LLC
(“Cortland”), in its capacity as administrative agent for the Lenders and
collateral agent for the Secured Parties (together with its successors and
assigns in such capacity, “Agent”), OCM Strategic Credit SIGTEC Holdings, LLC,
in its capacity as a Lender and in its capacity as Sole Lead Arranger, together
with the other Lenders from time to time party thereto (each a “Lender” and
collectively, “Lenders”), and SIGA Technologies, Inc., a Delaware corporation
(“Borrower”). Capitalized terms used and not otherwise defined herein have the
meanings assigned to them in the Credit Agreement.
WHEREAS, this Amendment includes amendments to the Credit Agreement that have
been requested by the Loan Parties, to which Agent and the Lenders have agreed,
and that, in each case, will become effective on the Second Amendment Effective
Date (as defined below) on the terms and subject to the conditions set forth
herein.
Accordingly, in consideration of the foregoing, subject to the conditions set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
SECTION 1
AMENDMENTS TO THE CREDIT AGREEMENT
1.1    Amendments to Credit Agreement. Section 7.6(a)(iv) of the Credit
Agreement is hereby amended by amending and restating such section in its
entirety as follows:
“(iv) so long as no Default or Event of Default is then continuing or would
result therefrom, the repurchase of Borrower’s Stock and Stock Equivalents from
current or former officers, employees or directors (or their permitted
transferees or estates) upon their death, disability or termination of
employment, or as part of tax withholding relating to the vesting of Borrower’s
equity securities, in an aggregate amount not to exceed $1,250,000 in any fiscal
year for repurchases that involve death, disability or termination of employment
and $2,500,000 (provided, that such amount shall be increased to (x) $8,000,000
for the fiscal year ending December 31, 2018, (y) $3,000,000 for the fiscal year
ending December 31, 2019 and (z) for fiscal years after 2018, $7,500,000 when
Borrower has $180,000,000 in cash and Cash Equivalents in accounts subject to an
Account Control Agreement, excluding the Blocked Account Control Agreement(s))
in any fiscal year for purchases that involve tax withholding relating to the
vesting of equity securities, and”
SECTION 2    
REPRESENTATIONS AND WARRANTIES
2.1    Representations and Warranties. To induce Agent and Lenders to enter into
this Amendment, each Loan Party represents and warrants, on and as of the Second
Amendment Effective Date, that the following statements are true and correct on
and as of the Second Amendment Effective Date:
(a)    The execution, delivery and performance by each Loan Party of this
Amendment will not (a) contravene any of the organizational documents of such
Loan Party, (b) violate any material




--------------------------------------------------------------------------------




Requirement of Law, (c) require any action by, filing, registration,
qualification with, or approval, consent or withholding of objections from, any
Governmental Authority or any other Person, except those which have been
obtained and are in full force and effect, (d) result in the creation of any
Lien on any of such Loan Party’s Property (except for Liens in favor of Agent,
on behalf of itself and the other Secured Parties), or (e) result in any breach
of or constitute a default under, or permit the termination or acceleration of,
any Material Agreement to which such Loan Party is a party.
(b)    This Amendment has been duly authorized, executed and delivered by each
Loan Party and constitutes the legal, valid and binding obligations of each such
Person that is a party hereto, enforceable against such Person in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.
(c)    The representations and warranties of each Loan Party contained in
Section 5 of the Credit Agreement or any other Loan Document are true and
correct in all material respects (or with respect to such representations and
warranties which by their terms contain materiality qualifiers, shall be true
and correct) in each case on and as of the Second Amendment Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (or with respect to such representations and warranties which by their
terms contain materiality qualifiers, shall be true and correct) as of such
earlier date.
SECTION 3    
CONDITIONS TO EFFECTIVENESS
3.1    Second Amendment Effective Date. This Amendment shall become effective as
of the first date (the “Second Amendment Effective Date”) on which each of the
following conditions shall have been satisfied:
(a)    Execution and Delivery of this Amendment. Agent and Lenders shall have
received a counterpart signature page of this Amendment duly executed by each of
the Loan Parties.
(b)    Representations and Warranties. The representations and warranties set
forth in Section 2.1 shall be true and correct on the Second Amendment Effective
Date.
SECTION 4    
REAFFIRMATION
4.1    Reaffirmation. Borrower hereby ratifies and reaffirms all of its payment
and performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party (after giving effect hereto). Borrower
acknowledges that each of the Loan Documents remains in full force and effect
and is hereby ratified and reaffirmed. The execution of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or Lenders,
constitute a waiver of any provision of any of the Loan Documents or serve to
effect a novation of the Obligations.
SECTION 5    
MISCELLANEOUS
5.1    Governing Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS




--------------------------------------------------------------------------------




CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES
OF SUCH STATE).
5.2    Successors and Assigns. The provisions of this Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; provided that none of the Loan Parties may
assign or transfer any of its rights or obligations under this Amendment except
as permitted by the Credit Agreement.
5.3    Counterparts; Effectiveness. This Amendment may be executed in any number
of counterparts, each of which counterparts, when so executed and delivered,
shall be deemed to be an original and all of which counterparts, taken together,
shall constitute but one and the same Amendment. Faxed or otherwise
electronically submitted signatures to this Amendment shall be binding for all
purposes.
5.4    Severability. Any provision of this Amendment being held illegal, invalid
or unenforceable in any jurisdiction shall not affect any part of such provision
not held illegal, invalid or unenforceable, any other provision of this
Amendment or any part of such provision in any other jurisdiction.
5.5    Effects of this Amendment.
(a)    Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of Agent or the Lenders under the existing Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Documents, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.
(b)    From and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Loan
Document shall be deemed a reference to the Credit Agreement as amended hereby.
This Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.
5.6    Release. In consideration of the Lenders’ and Agent’s agreements
contained in this Amendment, each Loan Party hereby irrevocably releases and
forever discharge the Lenders and the Agent and their affiliates, subsidiaries,
successors, assigns, directors, officers, employees, agents, consultants and
attorneys (each, a “Released Person”) of and from any and all claims, suits,
actions, investigations, proceedings or demands, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law of any kind or character, known or unknown, which such Loan Party
ever had or now has against Agent, any Lender or any other Released Person which
relates, directly or indirectly, to any acts or omissions of Agent, any Lender
or any other Released Person relating to the Credit Agreement or any other Loan
Document on or prior to the date hereof.
[Signature Pages Follow]




--------------------------------------------------------------------------------


    


IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth above.
BORROWER:
SIGA TECHNOLOGIES, INC.


 
By: /s/ Daniel J. Luckshire   _____
 
 
Name: Daniel J. Luckshire
 
 
Title: Executive Vice President and Chief Financial Officer
 
 
 



[Signature Page to Second Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------






AGENT:
CORTLAND CAPITAL MARKET SERVICES LLC


 
By: /s/ Emily Ergang Pappas_____
 
 
Name: Emily Ergang Pappas
 
 
Title: Associate Counsel _______________________



[Signature Page to Second Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------






LENDER:
OCM STRATEGIC CREDIT SIGTEC HOLDINGS, LLC


 
By: Oaktree Fund GP IIA, LLC
Its: Manager
By: Oaktree Fund GP II, L.P.
Its: Managing Member






By: /s/ Nilay Mehta___
   Name: Nilay Mehta
   Title: Authorized Signatory




By: /s/ Edgar Lee 
 
 
Name: Edgar Lee
 
 
Title: Authorized Signatory
 
 
 



[Signature Page to Second Amendment to Loan and Security Agreement]